Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIELD ACTION
(1) Applicant argues in a Response of 12/15/2021 that since structure D recited in claim 53 of 08/25/2021 is obvious nature of the unintentional error, the finality of the rejection should be withdrawn.  The Examiner responds that applicant’s unintentional error is not a requisite for withdrawing the finality. See MPEP 706.07(a). 
	(2) After the Final rejection of 11/22/2021 was issued, Attorney contacted the Examiner on 12/01/2021 and inquired to see if the prior art in the non-final rejection dated 05/04/2021 would be applicable in the next action when applicant filed a correct claim 53. The Examiner responded that she would apply the same prior art. 
(3) Applicant filed an After-Final Response of 12/15/2021 wherein claims 54-70 are pending and acknowledged. The Examiner contacted Applicant’s representative Martha Cassidy on 01/21/2022 to discuss a possible allowability of this case. During the discussions, both parties agreed with amend claim 70 (removing a compound of structure C) and cancel withdrawn claims 56, 59-62 and 66-67. 
(4) Then Applicant filed another After-Final Response dated of 01/25/2022 to reflect those amendments where claims 54, 55, 57, 58, 63-65 and 68-70 are pending and acknowledged.

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Martha Cassidy 01/26/2022.
Please amend the claims as follows: 
Claim 57
“agent _ is” in line 2 has been deleted and replaced with --- agent is ---. 

Claim 70
“one or more functional groups of” in line 4 has been deleted and replaced with --- a functional group of ---. 


    PNG
    media_image1.png
    434
    536
    media_image1.png
    Greyscale
in line 5 has been deleted and 

    PNG
    media_image2.png
    360
    409
    media_image2.png
    Greyscale
---.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including Keefer, Axelsen and Morris does not expressly teach the medical article comprising NO complexed compound or porous framework material or metal organic framework (MOF) comprising an extra framework NO complexed compound or salt thereof, wherein the NO complexed compound or salt thereof comprises a functional group of the general structure D. In Axelsen, the therapeutic agents such as chlorhexidine is provided as an additive to improve the antimicrobial agent, not complexed with NO because Axelsen avoids or prevents chemical reaction of the nitric oxide. In Keefer, NO is bound to an amine moiety, not imine moiety as in the claimed invention. Thus, the combination of Axelen and Keefer with Morris would not achieve the claimed invention.  

Now pending claims are free of art and no other outstanding issues are remaining.


Conclusion
Claims 54, 55, 57, 58, 63-65 and 68-70 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KYUNG S CHANG/          Primary Examiner, Art Unit 1613